Citation Nr: 0935846	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-33 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to basic eligibility for educational 
assistance under Title 38, United States Code, Chapter 32.  

2.  Entitlement to basic eligibility for educational 
assistance under Title 38, United States Code, Chapter 34, to 
include conversion of such benefits to educational assistance 
under Title 38, United States Code, Chapter 30.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Buffalo, New York.  
Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Newark, New 
Jersey.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  The Veteran did not have active duty service after July 
1, 1985.  

2.  Educational benefits pursuant to Chapter 34 expired on 
December 31, 1989.  


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance under Title 38, United States Code, Chapter 32 
have not been met.  38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 
C.F.R. §§ 21.5040, 21.5052 (2008).  

2.  The requirements for basic eligibility for educational 
assistance under Title 38, United States Code, Chapter 34, to 
include conversion of such benefits to educational assistance 
under Title 38, United States Code, Chapter 30, have not been 
met.  38 U.S.C.A. §§ 3011, 3461, 3462 (West 2002); 38 C.F.R. 
§§ 21.7042, 21.7044 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chapter 32

Unfortunately, the Veteran's claim of entitlement to 
education benefits under the Post-Vietnam Era Veterans' 
Educational Assistance Act Program (VEAP) (Chapter 32) must 
fail.  In relevant part, the appropriate law stipulates that 
each person entering service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
education benefits program provided by this chapter at any 
time during such person's service on active duty before July 
1, 1985.  38 U.S.C.A. § 3221(a); 38 C.F.R. § 21.5040(a) & 
(b).  

In this case, the Veteran did not have qualifying active duty 
service.  Specifically, service personnel records confirm his 
active duty from August 1958 to September 1961.  As such, he 
is not, by definition, eligible for education benefits under 
VEAP (Chapter 32).  Therefore, the appeal for Chapter 32 
benefits is denied.

Chapter 34

The record shows that the Veteran had previously used some, 
but not all, of his Chapter 34 educational benefits.  Indeed, 
VA records indicate that he had 191/2 months of such benefits 
remaining when he had last received them.  

In any event, by Congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  
Conversion of Chapter 34 benefits to Chapter 30 benefits is, 
however, possible under certain circumstances.  In relevant 
part, such conversion requires active duty service after July 
1, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044.  

As previously stated herein, the Veteran served on active 
duty from August 1958 to September 1961.  As he did not have 
active service after July 1, 1985, his Chapter 34 benefits 
may not be converted to Chapter 30 benefits.  Therefore, the 
appeal for Chapter 34 benefits, including conversion to 
Chapter 30 benefits is denied.

In reaching both decisions, the Board has considered the 
Veteran's contentions that, when he last used his educational 
benefits in 1977, he was told that he could use his remaining 
educational benefits at any time.  He has maintained 
throughout the current appeal that he was never informed of 
the time limits for use of these benefits.  See, e.g., June 
2009 hearing transcript (T.) at 3-5.  

The Board has reviewed the applicable law and regulations in 
detail and has found no such provision that would provide 
entitlement to educational benefits, pursuant to either 
Chapter 32, Chapter 34, or Chapter 30.  The Board is bound by 
the law and has no authority to grant benefits on an 
equitable basis.  38 U.S.C.A. §§ 503, 7104; see also Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  

In sum, the Board concludes that the Veteran did not have the 
requisite active service in the Armed Forces of the United 
States for eligibility for Chapter 32 educational benefits or 
for conversion of his Chapter 34 educational benefits to 
Chapter 30 educational benefits.  His claims for such 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Also, in reaching these decisions, the Board has considered 
VA's duty to inform the claimant of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009)); 38 C.F.R. § 3.159 (2008).  However, VA educational 
programs have their own provisions that address notification 
and assistance.  

Specifically, pursuant to 38 C.F.R. § 21.1031(b), "if a 
formal claim for educational assistance is incomplete, or if 
VA requires additional information or evidence to adjudicate 
the claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  

The Veterans Claims Court has held that the VCAA notification 
procedures do not apply in cases where the applicable chapter 
of Title 38, United States Code contains its own notice 
provisions.  See Barger v. Principi, 16 Vet.App. 132, 138 
(2002) (VCAA notice was not required in case involving a 
waiver request).  In the present appeal, the Board finds that 
specific VCAA notice is not required because the appealed 
issues (e.g., the Veteran's educational benefit claims) has 
their own applicable regulatory notification procedures.  See 
38 C.F.R. § 21.1031.  

Further, Congress, in enacting the VCAA, noted the importance 
of balancing the duty to assist with "the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the 
claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  

Specifically, when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable in a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  




	(CONTINUED ON NEXT PAGE)



ORDER

Basic eligibility for educational assistance under Title 38, 
United States Code, Chapter 32, is denied.  

Basic eligibility for educational assistance under Title 38, 
United States Code, Chapter 34, to include conversion of such 
benefits to educational assistance under Title 38, United 
States Code, Chapter 30, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


